DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Information Disclosure Statement
The information disclosure statement filed 8/28/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign document EP 2601481 does not include a translation or at least a translation of the abstract.  The IDS Statement of Relevance specifically states, “an English language abstract is being provided for European Patent Application No. 2601481 B1”, but the examiner has been unable to find the abstract translation in the contents of the application.  All other references on the IDS have been considered by the examiner.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both "display" (P[0022] and Figure 4) and "storage device" (P[0027] and Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 3, the reference numbers S60, S64 and S66 for the method steps are not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[0034] lines 3 and 4, "Method 2 of step S26" should be "Method 2 of step S24" to agree with Figure 2 and the rest of P[0034].  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0036] line 2, "navigation system 22" should be either "navigation system 20" or "wireless communication system 22" to agree with Figure 1.  
Appropriate correction is required.
The use of the term BLUETOOTH (P[0037]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 2 thru 16 and 18 thru 20 are objected to because of the following informalities:  In line 1 of each dependent claim "a vehicle" and "a parking operation" is recited in reference to the independent claim vehicle and parking operation.  These .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a vehicle” in line 2, while earlier in the claim, “a vehicle” is also recited (line 1).  It is unclear if this is a new vehicle or the same vehicle.  The examiner assumes it is the same vehicle for continued examination.
Claim 13 recites “a second parking operation” in lines 3 and 4, while earlier the claim 1, “a second parking operation” is also recited (line 6).  It is unclear if this is a new second parking operation or the same second parking operation.  The examiner assumes it is the same second parking operation for continued examination.
Claim 16 recites the limitation "the driver" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “a vehicle” in line 2, while earlier in the claim, “a vehicle” is also recited (line 1).  It is unclear if this is a new vehicle or the same vehicle.  The examiner assumes it is the same vehicle for continued examination.
Claim 17 recites the limitation "the distance" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “an indication” in line 18, while earlier in the claim, “an indication” is also recited (line 14).  It is unclear if this is a new indication or the same indication.  The examiner assumes it is the same indication for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 9 and 12 thru 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier-Arendt et al German Patent Application Publication Number DE 10 2008 033925A1 (translation cited) in view of Grimm et al US Patent Application Publication Number 2013/0085637 A1.
Regarding claim 1 Meier-Arendt et al teach the claimed method of positioning a vehicle during a parking operation, a method of operating a garage assistance system with a parking process (Claim 12) to a final parking position (Figure 2), comprising:
the claimed positioning the vehicle in a parked position during a first parking operation, vehicle 1 in the starting position for parking in a garage 2 (Figure 1 and P[0016]) and the vehicle is moved to the end parking position (Figure 2 and P[0018]);
the claimed detecting a distance of the vehicle from an object when the vehicle is in the parked position, “The user can set a desired distance (minimum distance) between the vehicle and an obstacle or garage wall using the control elements.” P[0010], and “The desired distance from vehicle 1 to wall 3 is entered by means of an on-board driver information system or a remote control.” P[0016], the vehicle is moved to the desired distance from the wall of the garage (Figure 2) (equates to claimed distance in the parked position).
Meier-Arendt et al do not explicitly teach the claimed storing of the distance in a vehicle memory, but the user does set the desired distance to have the vehicle parked from the wall of the garage P[0010].  A person of ordinary skill in the art would understand that the desired distance entered by the user should be saved so the garage parking would be duplicated each time the user parks the vehicle.  Once the desired distance is entered, the second parking operation is merely a repeat of the first parking operation.
Meier-Arendt et al further teach the claimed recalling the distance from the object during a second parking operation with the vehicle, “The user can set a desired distance (minimum distance) between the vehicle and an obstacle or garage wall using the 
the claimed providing an indication during the second parking operation when the vehicle is spaced from the object by the distance, “The end of the process is indicated on the driver information system and / or on the display of the radio control and / or a mobile terminal.” P[0018].
The storage of data entered by the user is common and well known in the art, as well as being common and well known in the function of computer processing.  Data is often stored to save time when entering information, such as passwords, addresses, phone numbers, etc.  The storing of a distance a user desires for their own garage would be an obvious time saving device to speed up the vehicle parking process.  Grimm et al teach the claimed storing of the distance in a vehicle memory, “reference data related to the surrounding area (22) of the parking space (19) are recorded and stored using a sensor device (7) of the driver assistance device (2)” (abstract), the reference data equates to the claimed distance, “Using the sensor data, distances of the motor vehicle from detected objects can then be determined” P[0026], and “Data with information relating to the reference target position--especially in relation to the surrounding area--are stored.  In the subsequent operating mode, sensor data are detected by the sensor device and compared with the reference data.” P[0008], the subsequent operating mode equates to the claimed second parking operation.  It would have been obvious to a person having ordinary skill in the art before the effective filing 
Regarding claim 2 Meier-Arendt et al teach the claimed object is a wall of a garage, the distance is set from an obstacle or garage wall P[0010].
Regarding claim 3 Meier-Arendt et al teach the claimed distance is a longitudinal distance from a forward end of the vehicle, the vehicle is moved in a forward direction toward wall 3 to a desired distance (Figures 1 and 2).  
Meier-Arendt et al do not explicitly teach the claimed distance is detected by a sensor, but a person of ordinary skill in the art would understand the need for a sensor (to detect the wall) in order to move the vehicle to a desired distance from the wall.  Grimm et al teach, “The driver assistance device 2 contains, moreover, a sensor device 7, whose sensors are mounted on the outer surface of the motor vehicle 1.  The sensor device 7 comprises two ultrasound sensors 8, 9, each attached to a side of the motor vehicle 1, and also a plurality of cameras 10, 11, 12, 13.  In the example embodiment, the number and the arrangement of the cameras 10, 11, 12, 13 are only illustrated as examples.  That is, one camera 10 is mounted on the front bumper of the motor vehicle 1; one camera 11 is mounted on the rear bumper; one camera 12 is mounted on the left side or on the left exterior mirror, while one camera 13 is mounted on the right side or on the right exterior mirror.” (P[0042] and Figure 1), “Ultrasound sensors 16, 17 can also be mounted on the front and rear bumpers, in order to detect the distances of objects in the surroundings of the motor vehicle 1 from the motor vehicle 1.” P[0043], “The sensor 
Regarding claim 4 Meier-Arendt et al do not explicitly teach the claimed distance is a longitudinal distance from a rear end of the vehicle detected by a sensor, but the movement of a vehicle in forward or reverse is common and well known.  Sensors may be placed at any location on the vehicle.  Grimm et al teach, “The driver assistance device 2 contains, moreover, a sensor device 7, whose sensors are mounted on the outer surface of the motor vehicle 1.  The sensor device 7 comprises two ultrasound sensors 8, 9, each attached to a side of the motor vehicle 1, and also a plurality of cameras 10, 11, 12, 13.  In the example embodiment, the number and the arrangement of the cameras 10, 11, 12, 13 are only illustrated as examples.  That is, one camera 10 is mounted on the front bumper of the motor vehicle 1; one camera 11 is mounted on the rear bumper; one camera 12 is mounted on the left side or on the left exterior mirror, 
Regarding claim 5 Meier-Arendt et al do not teach the claimed distance is a lateral distance from a side of the vehicle detected by a sensor, but sensors may be placed at any location on the vehicle.  Grimm et al teach, “The driver assistance device 2 contains, moreover, a sensor device 7, whose sensors are mounted on the outer surface of the motor vehicle 1.  The sensor device 7 comprises two ultrasound sensors 8, 9, each attached to a side of the motor vehicle 1, and also a plurality of cameras 10, 11, 12, 13.  In the example embodiment, the number and the arrangement of the 
Regarding claim 6 Meier-Arendt et al do not teach the claimed plurality of distances are stored in the vehicle memory, but the storage of information in a vehicle is common and well known in the art.  Grimm et al teach, “reference data related to the surrounding area (22) of the parking space (19) are recorded and stored using a sensor 
Regarding claim 7 Meier-Arendt et al do not teach the claimed each stored distance corresponds to a different distance for the object.  Grimm et al teach, “These reference features can, for example, include the relative position of the reference objects 20, 21, 24, 25 relative to each other, and also the respective geometric shape of the reference objects 20, 21, 24, 25 and the respective colouration of the reference objects 20, 21, 24, 25.  The degree of abstraction of the representation of the reference objects 20, 21, 24, 25 in the reference data can also be different.” P[0053], and an object at location in front of the vehicle would be detected by the ultrasound sensors 17 (Figure 1 and Figure 4), if the object is to one side or the other, then each ultrasound sensor would detect a different distance of the object and the object location would be 
Regarding claim 8 Meier-Arendt et al do not teach the claimed each stored distance corresponds to a different object in a different location, but detecting multiple objects when parking a vehicle (so not to collide with them) is common and well known in the art.  Grimm et al teach, “the surrounding area can also be recognized using reference features of the parking space or reference features of the objects immediately bounding the parking space” P[0020], “an ultrasound sensor in each case distances of reference objects from the motor vehicle and from each other can be detected particularly accurately, using image data of a camera further reference features can also be identified, such as, for example, the geometric shape of reference objects or the colouration” P[0025], and multiple objects are detected (Figures 4 and 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for parking assistance in a garage of Meier-Arendt et al with the vehicle storage of reference data for parking assistance of Grimm et al in order to reliably assist when parking in a frequently approached parking space, such as their own garage (Grimm et al P[0006]).
Regarding claim 9 Meier-Arendt et al do not teach the claimed each stored distance is provided with a unique identifier.  Grimm et al teach, “a predetermined number of reference features is recognized for identification of the surrounding area” P[0019], “the driver assistance device can recognize the surrounding area of the parking space and thus also directly recognize the parking space itself by only using reference features of reference objects, which are different objects from the objects immediately bounding the parking space or are separate objects” P[0020], the reference features are included in the reference data P[0018], and the reference data includes the relative position P[0050], which is a bearing and distance from the vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for parking assistance in a garage of Meier-Arendt et al with the identified reference features for parking assistance of Grimm et al in order to reliably assist when parking in a frequently approached parking space, such as their own garage (Grimm et al P[0006]).
Regarding claim 12 Meier-Arendt et al teach the claimed location of the parked position is determined by a wireless connection through a recognized wireless network, “A parking process can be activated via a remote control and this visually transmitted to a mobile device, such as a cell phone, a PDA or a smartphone can be transmitted.  Accordingly, a garage assistance system of the type proposed here has, in addition to the environment sensors and the remote control, a mobile terminal to which the garage assistant is connected via the wireless interface.” P[0007], and “the parking process is carried out by means of a camera system installed in the vehicle 1 via a wireless 
Regarding claim 13 Meier-Arendt et al teach the claimed wireless connection recognizes the wireless network during the second parking operation, “The user can set a desired distance (minimum distance) between the vehicle and an obstacle or garage wall using the control elements.” P[0010], and “The desired distance from vehicle 1 to wall 3 is entered by means of an on-board driver information system or a remote control.” P[0016], a person of ordinary skill in the art would understand that the desired distance may be a distance stored in the on-board driver information system or the remote control.  Meier-Arendt et al do not explicitly teach the claimed corresponding distance is recalled, but the storage and accessing of information is common and well known in the computer arts.  Grimm et al teach, “The driver assistance device can, moreover, record a reference target position that is reached by the motor vehicle in the learning mode and can store data with information about the reference target position--in particular relative to the surrounding area.  In a subsequent operating mode differing from the learning mode, the driver assistance device records sensor data and compares it with the reference data.  Depending on this comparison, the driver assistance device can recognize the surrounding area of the parking space using the recorded sensor data and can determine a current position of the motor vehicle relative to the reference target position therefrom.  Depending on the current position of the motor vehicle relative to the reference target position, the driver assistance device determines a parking route, along which the motor vehicle will be parked in the parking space from the current position.” P[0029].  It would have been obvious to a person having ordinary 
Regarding claim 14 Meier-Arendt et al teach the claimed indication is an audible indication, visual or acoustic signals are given to the driver via a vehicle's own display system to indicate the distance to the garage wall when driving in P[0002].
Regarding claim 15 Meier-Arendt et al teach the claimed indication is a visual indication displayed on a display, “The remote control has a display and operating elements.” P[0010], “the driver information system acts as a continuous display system for the distance to the wall or obstacle” P[0011], and “The end of the process is indicated on the driver information system and/or on the display of the radio control and/or a mobile terminal.” P[0018].
Regarding claim 16 Meier-Arendt et al teach the claimed distance between the vehicle and the object is entered by a driver, “The user can set a desired distance (minimum distance) between the vehicle and an obstacle or garage wall using the control elements.” P[0010], and “The desired distance from vehicle 1 to wall 3 is entered by means of an on-board driver information system or a remote control.” P[0016].
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier-Arendt et al German Patent Application Publication Number DE 10 2008 033925A1 (translation cited) and Grimm et al US Patent Application Publication Number  as applied to claim 1 above, and further in view of Hiramaki et al Patent Application Publication Number 2015/0219760 A1.
Regarding claim 10 Meier-Arendt et al do not teach the claimed location of the parked position is determined by a global positioning system and stored in the vehicle memory, but a GPS that determines and stores a position is common and well known in the art.  Grimm et al teach the claimed storing of the location of the parked position, “a reference target position that is reached by the motor vehicle in the learning mode is recorded by the driver assistance device” P[0008], and “record a reference target position that is reached by the motor vehicle” P[0029].  Grimm et al do not teach the claimed location determined by a GPS.  Hiramaki et al teach, the position, orientation and inclination of the vehicle 4 at the time of obtaining the distance data is obtained based on the steering angle and GPS data P[0073].  The GPS system would be combined into the Meier-Arendt et al parking system by providing the location of the vehicle, by recognizing that the vehicle is at a home location.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for parking assistance in a garage of Meier-Arendt et al and the storage of reference data for parking assistance of Grimm et al with the GPS data providing position, orientation and inclination for parking of Hiramaki et al in order to increase the accuracy of detecting an object when parking (Hiramaki et al P[0009]).
Regarding claim 11 Meier-Arendt et al do not teach the claimed when the GPS detects the vehicle in the location during the second parking operation, the distance to the location is recalled, but the storage of locations in a GPS common and well known .
Claims 17 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al US Patent Application Publication Number 2013/0085637 A1 in view of Xiao et al Patent Number 10,106,153 B1.
Regarding claim 17 Grimm et al teach the claimed method of positioning a vehicle during a parking operation, a method for assisting a driver of a motor vehicle when parking in a parking space (abstract), comprising
the claimed positioning the vehicle in a first parked position during a first initial parking operation in a first location, “The driver assistance device can detect and store reference data relating to a surrounding area of the parking space in a learning mode, while the motor vehicle is being parked in the parking space under driver control.” P[0029], “In the learning mode, reference data relating to a region around the parking space are detected using a sensor device of the driver assistance device and stored, while the motor vehicle is being parked in the parking space under driver control.” P[0008], “Ultrasound sensors 16, 17 can also be mounted on the front and rear bumpers, in order to detect the distances of objects in the surroundings of the motor vehicle 1 from the motor vehicle 1.” P[0043], the sensors determine the distances at the target position which are recorded when the target parking position is reached P[0050];
the claimed detecting a first distance of the vehicle from a first object in the first location when the vehicle is in the first parked positon, “The driver assistance device can, moreover, record a reference target position that is reached by the motor vehicle in the learning mode and can store data with information about the reference target position--in particular relative to the surrounding area.” P[0029], a reference target position 27 relative to the reference objects 20, 21, 24, 25 is determined, which is reached by the motor vehicle 1 in the garage 18 (Figure 2 and P[0050]), the relative positions of the reference objects would include distance and bearings;

the claimed recalling the first distance from the first object during a first subsequent parking operation with the vehicle in the first location, “In the subsequent operating mode, sensor data are detected by the sensor device and compared with the reference data.  Depending on this comparison, the surrounding area of the parking space is recognized or identified using the detected sensor data, and a current position of the motor vehicle relative to the reference target position is determined.” P[0008], “Data with information about the reference starting position relative to the reference target position or relative to the surrounding area are stored in the driver assistance device.  The driver assistance device can then determine the parking route in operating mode, also taking into account the reference starting position.  The driver assistance device can thus orient itself to the reference starting position from which the motor vehicle has already been parked in the parking space once by the driver, namely in learning mode.” P[0011], “In a subsequent operating mode differing from the learning mode, the driver assistance device records sensor data and compares it with the reference data.  Depending on this comparison, the driver assistance device can recognize the surrounding area of the parking space using the recorded sensor data and can determine a current position of the motor vehicle relative to the reference target position therefrom.” P[0029], the reference data includes the stored distances; and
the claimed providing an indication during the first subsequent parking operation when the vehicle is spaced from the first object at the first distance, “The controller 3 
Grimm et al do not explicitly teach the claimed second parked position, second location, second distance, and second subsequent parking operation, but each of these “second” limitations may be equated to the respective “first” limitations taught above.  These “second” limitations may be repeated for use at a new location.  Grimm et al do not explicitly teach the performance of the limitations at a new location, but a person of ordinary skill in the art would understand the same limitations could be implemented at two locations.  It is typical for a person to have multiple parking locations, such as at home and at work.  The teachings of Grimm et al could be implemented in both locations, with only the need to recognize the different locations.  The “first” and “second” limitations of claim 17 do not interact with each other, and are merely just a repetition of the same operations.  In Figures 3 and 6 of Grimm et al, there are two different parking location examples that teach different relative positions to different objects at different parked locations.  The parking locations of Figure 3 and 6 lead to the obvious determination that the vehicle may be parked at other locations with different reference data (distance and bearing).  And, the reference data may be stored with the vehicle in the memory.
Xiao et al teach, “The parking zone data structure 132 can include or store information about the parking zone.  The parking zone data structure can include or 
The parking zone determination that includes parking zone information of Xiao et al would be used by the system of Grimm et al.  Grimm et al would implement one parking operation when the GPS determines that the vehicle is at a particular parking 
Regarding claim 18 Grimm et al do not explicitly teach the claimed first and second locations are different, but the storing of multiple locations in a memory is a common and well known feature in the art and in navigation systems (stored home and favorites in a GPS).  Grimm et al do teach different parking locations in Figures 3 and 6.  Xiao et al teach, “The parking zone data structure 132 can include or store information about the parking zone.  The parking zone data structure can include or store information about multiple parking zones.  The parking zone data structure can include or store information categorized based on a type of parking zone or type of entity with which a parking zone may be associated (e.g., grocery store parking lot, underground garage, or above ground covered garage).” (column 6 lines 6 thru 14), and “The data processing system can obtain location information from GPS or other location techniques.  The data processing system may retrieve a map for a parking zone by performing a lookup in a parking zone data structure 132 stored in a data repository of the data processing system.” (column 22 lines 17 thru 22).  It would have been obvious 
Regarding claim 19 Grimm et al do not explicitly teach the claimed first distance is different from the second distance, but distances measured between multiple parking areas would be different.  There are different distances of the vehicle from the objects 20, 21, 24 and 25 in the parking location of Figure 3, as compared to the distances of the vehicle from the objects 20, 21, 37 and 38 in the parking location of Figure 6.
Regarding claim 20 Grimm et al teach the claimed first distance is between the first object and a front of the vehicle, and the second distance is between the second object and a rear of the vehicle, object 38 is located in front of the vehicle when the vehicle is driving into the garage in a forward direction (Figure 6), the vehicle has both forward camera 10 and ultrasound sensors 16, and rearward camera 11 an ultrasound sensors 17 (Figure 1), at another location, the vehicle may be operated in reverse to get into the parking location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662